Case: 18-01062-BAH Doc #: 12-1 Filed: 10/09/18 Desc: Notice of Hearing Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

**********************************
In re: Claudia G. Gabrielle           *         Chapter 7
                                      *         Case No. 18-10524-BAH
                            Debtor    *
**********************************
Olga L. Gordon, Trustee               *
                                      *
                            Plaintiff *         Adv. Proc. No. 18-01062-BAH
v.                                    *
                                      *
Kingdom Communications, Inc.;         *
Barbara Brown a/k/a Barbara Volz      *
a/k/a Barbara Taylor                  *
                            Defendant *
**********************************

                                NOTICE OF HEARING


      You are hereby notified that a hearing will be held on the attached Motion to

Dismiss For Failure To State A Claim on November 28, 2018, at the United States

Bankruptcy Court for the District of New Hampshire, Warren B. Rudman United States

Courthouse, 55 Pleasant Street, Courtroom A, Concord, New Hampshire at 2:00 p.m.

      You are further notified that an objection to this motion, if any, must be filed with

the United States Bankruptcy Court, with a copy served upon the undersigned, on or

before November 21, 2018.

                                                Respectfully submitted,

                                                KINGDOM COMMUNICATIONS, INC.
                                                AND BARBARA BROWN
                                                By Their Attorneys:
Case: 18-01062-BAH Doc #: 12-1 Filed: 10/09/18 Desc: Notice of Hearing Page 2 of 2



                                            BELIVEAU, FRADETTE & GALLANT, P.A.



Date: October 9, 2018                       /s/Clifford P. Gallant, Jr.
                                            Clifford P. Gallant, Jr., Esquire
                                            Beliveau, Fradette & Gallant, P.A.
                                            91 Bay Street
                                            Manchester, NH 03104
                                            603-623-1234 BNH # 01706
